Citation Nr: 1108867	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  08-29 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1986 to July 1989, and December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran filed a claim for increased rating in August 2007.  The November 2007 rating decision on appeal denied an increased rating for service-connected PTSD in excess of 70 percent.  The Veteran entered a notice of disagreement with this decision in January 2008.  A statement of the case was issued in July 2008.  The Veteran entered a timely substantive appeal on a VA Form 9 that was received in September 2008. 

The Veteran testified at a Board hearing at the RO in November 2010 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The Board notes by way of history that in February 2006 the Board remanded the (reopened) issues of service connection for memory loss and fatigue.  The RO completed the requested development and, in a July 2006 rating decision, determined that the evidence showed that fatigue and memory loss are symptoms of the Veteran's PTSD.  The RO essentially granted service connection for these symptoms by explicitly recognizing the fatigue and memory loss as part of the PTSD, and by rating these symptoms in its finding that the Veteran's PTSD warranted a 70 percent disability rating.  For these reasons, the previously remanded issues of service connection for memory loss and fatigue are no longer on appeal to the Board.



FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's PTSD manifested with occupational and social impairment, with deficiencies in most areas, due to such symptoms as speech intermittently irrelevant, depression, impaired impulse control with periods of violence, difficulty in adapting to stressful circumstances (including work or work like setting), and an inability to establish and maintain effective relationships.

2.  For the entire rating period on appeal, the Veteran's PTSD did not more nearly approximate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a disability rating in excess of 70 percent for PTSD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant, and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The record shows that VCAA letters dated September 2007 and May 2008 provided the Veteran such notice.

Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in August 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting Veterans Law Judge (AVLJ) noted the elements of the claim that were lacking to substantiate the claim for a rating in excess of 70 percent for PTSD.  The representative and the AVLJ asked questions to draw out the state of the Veteran's disability.  In addition, the AVLJ requested information regarding any current treatment and symptoms as well as the Veteran's ability to function in his current employment.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for a higher disability rating.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in October 2007 and July 2009 to address the level of disability of his PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Increased Rating for PTSD

The present appeal involves the Veteran's appeal for an increased disability rating in excess of 70 percent for PTSD.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this regulatory provision:

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

A Global Assessment of Functioning (GAF) score reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness."  Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) p. 32.  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130.

The Veteran contends that his PTSD warrants a disability rating in excess of 70 percent.  After a review of all the evidence, lay and medical, the Board finds that the criteria for a rating in excess of 70 percent have not been met or more nearly approximated for any period of increased rating claim.   The evidence shows that the Veteran regularly received psychiatric treatment throughout the entire period on appeal.  The VA examiner in July 2009 specifically noted no total occupational and social impairment due to PTSD signs and symptoms.  Although he has faced disciplinary action at work, the Veteran maintains employment as a clerk at a VA medical center.  The Veteran and his wife also often go out together and host friends at their house.  The Veteran also has an ongoing relationship with his children.  

The Board acknowledges that these relationships are difficult for the Veteran to successfully maintain due to his propensity for unprovoked irritability and at times violence as well as his tendency to isolate himself, but his symptoms more nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, consistent with the 70 percent rating criteria, rather than total occupational and social impairment required for a 100 percent disability rating.  

Additionally, the Veteran's GAF scores are consistent with the current 70 percent rating.  Generally, the Veteran's GAF scores ranged from 50, indicating  serious symptoms or any serious impairment in social, occupational or school functioning, to 65, indicating moderate symptoms or moderate difficulty in social, occupational, or school functioning.  As the Veteran's GAF scores for this period generally remained between 50 and 60, the Board notes that they do not indicate that the Veteran was totally socially and occupationally impaired.  

The Board finds that, for the entire period of increased rating claim, the Veteran's PTSD did not more nearly approximate total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name, as required for a 100 percent disability rating under Diagnostic Code 9411.  The evidence has not shown gross impairment in thought processes or communication.  In January 2007, the Veteran's speech was within normal limits for rate and tone and described as logical and coherent.  Again in June 2008, the Veteran's speech was spontaneous and non-pressured with normal cadence, volume, and inflection.  The Veteran's stream of thought was coherent, logical, and goal directed.  During the July 2009 VA examination, the Veteran's speech was spontaneous, clear, coherent, and irrelevant.  The examiner did find difficulty with the Veteran's thought process.  He noted perseveration, tangentiality, and blocking regarding the Veteran's thought process.  In March 2010, the Veteran's speech was normal regarding rate and tone.  

The Veteran also presented without any persistent delusions or hallucinations.  Specifically, the examiners in December 2007 and June 2008 found no perceptual abnormalities.  Again in June 2008, a physician found no indication of delusions, illusions, or audio, visual, or tactile hallucinations.  In July 2008, a VA examiner did find persistent delusions in the form of paranoid ideation.  The examiner however noted these delusions as a deficiency in thinking as set forth in the criteria for a 70 percent rating.  

The Veteran has shown some intermittent inappropriate behavior.  The Veteran was reprimanded at work for using obscene language directed towards a presenter in the middle of a training.  He reported a total of four events at work which resulted in a reprimand or suspension.  These events do not rise to the level of grossly inappropriate behavior, as required for a 100 percent disability rating.  Again, the VA examiner in July 2009 categorized these symptoms as a deficiency in judgment, which is addressed in the 70 percent rating criteria, rather than as grossly inappropriate behavior.  The Board finds that the intermittent characteristic of these behaviors along with the examiner's findings show that the Veteran's symptoms in this regard more nearly approximate the criteria for a 70 percent rating. 

The evidence does not show a persistent danger of hurting himself or others.  The evidence consistently shows no homicidal or suicidal ideation.  The Board acknowledges the Veteran's difficulty in controlling his temper that has led to a few minor altercations, but the Board finds that the Veteran's outbursts are more nearly approximated by the criteria under the 70 percent rating addressing impaired impulse control (such as unprovoked irritability with periods of violence).  The Veteran is not a persistent danger to himself or others, rather, he experiences infrequent periods of violence in relation to sudden outbursts of temper.  The Board additionally points out that the VA examiner in July 2009 specifically noted no episodes of violence.  

The Veteran testified at the November 2010 Board hearing that he has consistently been able to perform activities of daily living.  He maintains personal hygiene independently and without difficulty.  The VA examinations reported no difficulty with activities of daily living.  The Veteran is also consistently oriented to time and place as seen in his multiple VA examinations and treatment records.

The Veteran has not experienced memory loss for names of closest relatives, own occupation, or own name.  He did note in the November 2010 Board hearing that he forgets names at times, but this does not rise to the level required for a 100 percent rating.  In July 2009, his remote and immediate memory were normal while his recent memory was moderately impaired.  The evidence fails to show that the Veteran experiences memory loss for names of closest relatives, occupation, or his own name.  

The Board acknowledges that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may affect the severity of his PTSD.  These include, but are not limited to, insomnia, nightmares, emotional numbness, flashbacks, decreased concentration, and others.  The Board finds however that these symptoms do not cause total social and occupational impairment.  

For these reasons, the Board finds that the weight of the evidence shows that the Veteran's PTSD was not at a level that meets or more nearly approximates the criteria for a 100 percent rating at any point during the rating period; therefore, the Board finds that a preponderance of the evidence is against the appeal for a rating in excess of 70 percent rating for any period, and the appeal must be denied.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board also has considered whether the criteria for referral for extraschedular disability rating are met.  An extraschedular disability rating is warranted when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD manifested with insomnia, nightmares, emotional numbness, flashbacks, decreased concentration, deficiencies in work, family relations, judgment, thinking, and mood, impaired impulse control with unprovoked irritability and intermittent periods of violence, difficulty in adapting to stressful circumstances, and difficulty establishing and maintaining effective relationships.

 As seen in the analysis above, the Board has considered these aspects of the Veteran's PTSD disability, and finds that the rating schedule (Diagnostic Code 9411) adequately provides for ratings base on these symptoms.  Specifically, the Board has considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, impaired impulse control, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  All of the Veteran's psychiatric symptoms attributable to PTSD are therefore adequately rated by either specific schedular rating criteria or by analogy under the schedular criteria.  See Mauerhan, 16 Vet. App. 436.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  

In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For this reason, the 

Board finds that the Rating Schedule measures and contemplates all aspects of the PTSD disability, so is adequate to rate the Veteran's service-connected PTSD, so that referral for extraschedular consideration is not warranted.  


ORDER

An increased rating in excess of 70 percent for PTSD, for the entire rating period on appeal, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


